eBullion, Inc. 80 Broad Street, Fifth Floor New York, New York 10004 June 18, 2014 VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Attention:Tom Kluck Legal Branch Chief Re:File No. 333-188003 eBullion, Inc. Dear Mr. Kluck: eBullion,Inc. (the“Registrant”) hereby requests acceleration of the effective date of its Registration Statement on FormS-1 (File No.333-188003), as amended (the “Registration Statement”), so that it may become effective at 5:00 p.m. Eastern Daylight Time on June 20, 2014, or as soon thereafter as practicable. The Registrant hereby authorizes each of Leslie Marlow, Esq. and Hank Gracin, Esq. of Gracin & Marlow, LLP, attorneys for the Registrant, to orally modify or withdraw this request for acceleration. The Registrant hereby acknowledges that: (i) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it will not foreclose the Commission from taking any action with respect to the Registration Statement; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (iii) the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Registrant requests that it be notified of such effectiveness by a telephone call to Ms.Marlow at (516) 496-2223 or, in her absence, Mr. Gracin at (561) 243-1363. eBULLION, INC. By: /s/Kee Yuen Choi Name: Kee Yuen Choi Title: Chief Executive Officer and Director
